                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    VYACHESLAV MELNICHUK,                              CASE NO. C18-1830-JCC
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    FINE HAU INDUSTRY CO. LTD and THE
      HOME DEPOT USA, INC.,
13
                             Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for leave to depose
19   Plaintiff and his wife on September 20, 2019 (Dkt. No. 31). Having thoroughly considered the
20   motion and the relevant record, the Court hereby GRANTS the motion and ORDERS that
21   Defendant Home Depot is granted leave to take the depositions of Plaintiff and his wife on
22   September 20, 2019. This order shall not otherwise affect the Court’s order staying this case
23   pending completion of service on Defendant Fine Hau. (See Dkt. No. 30.)
24          //
25          //
26          //


     MINUTE ORDER
     C18-1830-JCC
     PAGE - 1
 1        DATED this 9th day of September 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1830-JCC
     PAGE - 2
